Name: 2007/522/EC: Commission Decision of 18 July 2007 amending Decision 2006/802/EC as regards pigmeat obtained from pigs which were vaccinated with a live attenuated conventional vaccine in Romania (notified under document number C(2007) 3418) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  animal product;  means of agricultural production;  competition;  Europe;  European Union law;  agricultural activity;  research and intellectual property
 Date Published: 2007-07-25

 25.7.2007 EN Official Journal of the European Union L 193/23 COMMISSION DECISION of 18 July 2007 amending Decision 2006/802/EC as regards pigmeat obtained from pigs which were vaccinated with a live attenuated conventional vaccine in Romania (notified under document number C(2007) 3418) (Text with EEA relevance) (2007/522/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the third subparagraph of Article 19(3) thereof, Whereas: (1) Commission Decision 2006/802/EC of 23 November 2006 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs and of pigs in holdings against that disease in Romania (2) was adopted to combat classical swine fever in that Member State. (2) Article 4 of that Decision approves the plan submitted by Romania to the Commission on 27 September 2006 for the emergency vaccination against classical swine fever of pigs in pig holdings with a live attenuated conventional vaccine (the approved plan). (3) Article 5(c) of Decision 2006/802/EC lays down that Romania is to ensure that the pigmeat obtained from pigs which are vaccinated in accordance with Article 4 of that Decision is limited for the private domestic consumption or for the direct supply, by the producer, of small quantities to the final consumer or to the local market in the same municipality and is not to be dispatched to the other Member States. Article 5(b) of that Decision provides for the special marking of such pigmeat. (4) The approved plan provides that the movement of domestic pigs from non-professional holdings and of pigmeat, pig products and by-products from those pigs is prohibited, except for family consumption in the holding of origin. Where appropriate, live animals may be commercialised exclusively on the local market. (5) On 3 May 2007, Romania submitted to the Commission an amendment to the approved plan. The approved plan, as amended, authorises, under certain conditions, the direct movement of pigs from smaller or non-professional holdings and, where the emergency vaccination with a live attenuated conventional vaccine has been carried out in accordance with Article 4 of Decision 2006/802/EC, to a slaughterhouse located in the same county as the holding of origin or, if no slaughterhouse is located in that county, to a slaughterhouse located in an adjacent county. (6) In addition, Romania has requested a temporary derogation from Article 5(c) of Decision 2006/802/EC until 31 August 2007 in order to be able to market the pigmeat obtained from those pigs on a county level in view of the major difficulties that arose to find a sufficient local market in the municipality. (7) The amendment to the approved plan and the request for a derogation from Article 5(c) of Decision 2006/802/EC are compatible with the objective of eradicating classical swine fever in Romania. However, in the interests of animal health, the derogation should be subject to certain conditions, in particular, the pigmeat in question should be marked with a special mark to guarantee full traceability and it should not be dispatched to the other Member States. (8) Decision 2006/802/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/802/EC is amended as follows: 1. Article 4 is replaced by the following: Article 4 Plan for the emergency vaccination against classical swine fever of pigs in pig holdings with a live attenuated conventional vaccine The plan submitted by Romania to the Commission on 27 September 2006, as amended by the amendment submitted to the Commission on 3 May 2007, for the emergency vaccination against classical swine fever of pigs in pig holdings with a live attenuated conventional vaccine, in the area as set out in point 4 of the Annex, is approved. 2. The following Article 5a is inserted: Article 5a Derogation from the condition set out in Article 5(c) 1. By way of derogation from Article 5(c), Romania may authorise the marketing of pigmeat, obtained from pigs which are vaccinated in accordance with Article 4 for the local market in the same county as the holding of origin of those pigs, provided that it: (a) has been registered in the slaughterhouse according to the instructions of the competent authority; (b) has been kept and stored separately from pigmeat not referred to in this Article; (c) is marked with a special health or identification mark which: (i) is different from the marks referred to in Article 5(b); (ii) cannot be confused with the Community stamp, as referred to in Article 4 of Decision 2006/779/EC; (d) may only be dispatched to establishments within the same county as the holding of origin of the pigs; (e) is accompanied by a certificate issued by an official veterinarian, specifying the origin, identification and destination of the pigmeat. 2. The pigmeat referred to in paragraph 1 shall not be dispatched to other Member States. Article 2 Romania shall take the necessary measures to comply with this Decision and publish those measures. It shall immediately inform the Commission thereof. Article 3 Article 1(2) shall apply until 31 August 2007. Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 July 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 329, 25.11.2006, p. 34.